Citation Nr: 0900515	
Decision Date: 01/07/09    Archive Date: 01/14/09	

DOCKET NO.  05-17 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for atrial fibrillation, 
including congestive heart failure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1943 to 
November 1945.  For combat service as an air crew member in 
the European Theater during World War II, he was awarded the 
Air Medal and Purple Heart Medal, among others.  After his 
aircraft was shot down over Germany in February 1945, he was 
a prisoner of war (POW) of the German Government from 
February to April 1945.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision granted service 
connection for a series of other claims related to the 
veteran's combat service and POW status, but denied service 
connection for cardiac arrhythmia (atrial fibrillation).  

The RO denied this claim on the basis that an earlier claim 
for heart disease had been denied in a final unappealed 
rating decision in the early 1980's and the RO found that the 
veteran had failed to submit new and material evidence 
sufficient to reopen this claim in accordance with 38 C.F.R. 
§ 3.156(a) (2007).  The Board finds that this adjudication 
was procedurally incorrect.  In Spencer v. Brown, 17 F.3d. 
368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993), it was held that under appropriate circumstances, an 
intervening change in the applicable law may entitle a 
claimant to receive consideration of a claim on a de novo 
basis, or as a "new" claim, even though the claim is based 
essentially on the same facts as those previously decided.  
See also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 
1998).  

At the time of the veteran's initial claim for service 
connection for heart disease was denied in the early 1980's 
there was no presumption applicable for former POWs, and the 
claim was denied on the basis that there was no evidence of 
heart disease during or to a compensable degree within one 
year following service separation.  However, in 2004, there 
was a change in the governing laws and regulations insofar as 
38 C.F.R. § 3.309(c) (2007) was amended to include a 
presumption of service connection for any former POW who 
manifested, to a degree of 10 percent or more at any time 
after discharge, atherosclerotic heart disease, including 
myocardial infarction, congestive heart failure, or 
arrhythmia, even though there was no record of such disease 
during service.  This obviously was a substantial change in 
the governing rules with respect to prisoners of war and, 
accordingly, the veteran is entitled to have his claim 
considered on a de novo basis without the requirement of 
submitting new and material evidence to reopen a previous 
final denial in the early 1980's.  The issue in this appeal 
is entitlement to service connection for heart disease on the 
merits.  

The veteran's motion for an advance on the Board's docket was 
granted in Dec 2008.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although there are two VA examinations on file which 
indicate that the veteran's atrial fibrillation and mild 
congestive heart failure were, as likely as not, unrelated to 
incidents of his POW service, the Board does not find that 
these opinions arise to the level of affirmative evidence to 
the contrary sufficient to rebut the presumption of service 
connection applicable to former POWs in accordance with 
38 C.F.R. § 3.307(c).  



CONCLUSION OF LAW

Atrial fibrillation, with mild congestive heart failure, is 
attributable to the veteran's wartime POW military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Because 
this decision results in a complete allowance of the benefit 
sought, the Board will not discuss VCAA compliance in this 
appeal.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If the veteran is a former prisoner of war, atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military service, even 
though there is no record of such disease in service, 
provided the rebuttable presumption of provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(c).

Evidence which may be considered in rebuttable of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

Analysis:  The evidence clearly reveals that the veteran 
served as an air crew member and gunner aboard American 
bomber aircraft operating in the air space over Europe and 
Germany during World War II.  In February 1945, his aircraft 
was shot down over Germany and he was a POW of the German 
Government from February to April 1945 where he was interred 
at several locations in Germany.  It is also clear that the 
records do not reveal heart disease or arrhythmia or 
congestive heart failure during or to a compensable degree 
within one year after the veteran was separated from service.  

In April 2004, the veteran was provided a VA examination of 
the heart which included a review of his claims folder.  
Historical review of the record included comment by the VA 
physician that the veteran had multiple signs and symptoms 
consistent with malnutrition while confined as a POW, and 
that he had no medical treatment of any kind while a POW.  
The report notes that in around 1970, the veteran was 
discovered to have an irregular heartbeat, and this was 
confirmed by his family doctor, although he had no particular 
adverse symptoms and no treatment at that time.  In 
approximately 1980, the veteran had what was most likely a 
transient ischemic attack for which he received hospital 
treatment, including blood thinners and later Coumadin and/or 
Lanoxin.  There had been no heart surgery.  Cardiovascular 
examination revealed that the heart showed an irregular 
irregularity consistent with atrial fibrillation, and there 
was a diffuse PMI.  Certain diagnostic testing was conducted 
and the diagnostic impression was atrial fibrillation with 
history of probable subclinical congestive heart failure.  

This physician also wrote that the veteran did have a history 
of peripheral edema while a POW, as well as documented 
malnutrition with weight loss.  The peripheral edema reported 
was confined to a single lower extremity, not both, and he 
noted there was no documentation of ischemic heart 
disease/coronary artery disease during service.  The doctor 
wrote that "it would be unrelated to his prisoner-of-war 
status."  The veteran did have a history of cardiac 
arrhythmia for approximately 34 years originating in around 
1970, but not treated until approximately 1980 when he had a 
transient ischemic attack.  The doctor wrote the transient 
ischemic attacks were common with atrial fibrillation.  The 
doctor wrote that in his opinion the veteran's atrial 
fibrillation "is a separate and distinct entity and it cannot 
be related at this time to his prisoner-of-war experience."  

The veteran was provided another VA examination of the heart 
in September 2005, and this also included a review of the 
veteran's claims folder.  The veteran's POW experience was 
discussed in detail, including that he likely had frostbite 
of both feet and malnutrition.  It was noted at the time that 
service connection for heart disease was initially denied in 
the 1980's, the only symptom complained of was occasional 
palpitations of the heart, and that physical examination was 
remarkable for an "extra cardiac beat."  

It was noted that an echocardiogram performed in May 2004 
indicated atrial fibrillation with a rapid rate (116).  There 
was also a moderate concentric left ventricular hypertrophy.  
An EKG suggested an anteriorally septal infarction of 
undetermined age.  Atrial fibrillation was present throughout 
the study.  The diagnostician implied the veteran was 
consistent with four Mets.  

The veteran denied historical symptoms consistent with 
beriberi and of bilateral peripheral edema during his younger 
years, although he sustained a frostbite injury to the left 
foot as well as an infection.  He denied any history of overt 
myocardial infarction, congestive heart failure or rheumatic 
heart disease but did occasionally experience what sounded 
like paroxysmal nocturnal dyspnea in the middle of the night.  
It was noted that a CT scan of the head conducted in June 
1999 was remarkable for a large, old, right, front parietal 
lobe infarct, without evidence of hemorrhage or mass infarct.  
There was no history of cardiac surgery or catheterization of 
any kind.  Diagnoses from examination were atrial 
fibrillation diagnosed in 1982, and mild congestive heart 
failure secondary to atrial fibrillation.  This physician 
wrote that the initial diagnosis of atrial fibrillation was 
over 20 years ago, which was a relatively common phenomenon 
in the "over 60 age group." This typically was a function of 
the "aging process."  It was the examiner's opinion that the 
minimal congestive heart failure was, as likely as not, 
causally related to the atrial fibrillation.

Careful consideration of the two VA examinations of the heart 
on file leads the Board to conclude that the opinions 
contained in them are insufficient to rebut the presumption 
of service connection established by law and regulation for 
the veteran's heart abnormalities as presumed attributable to 
his status as a POW during World War II.  These presumptions 
were created to benefit veterans who sustained the hardships 
of being a POW during wartime service, and were created to 
alleviate and reduce the evidence necessary to substantiate a 
claim for service connection for disabilities which may not 
have manifested during service or to a compensable degree 
within the first year after service separation.  It is 
noteworthy that, among others, there exists a presumption for 
former POWs specifically applicable to arrhythmia and 
congestive heart failure which is the veteran's current 
confirmed clinical diagnosis.  

These presumptions in favor of former POWs are not 
unrebuttable.  38 C.F.R. § 3.307(d), as cited above, states 
that the presumption may be rebutted by affirmative evidence 
to the contrary which need not be conclusive, but the type of 
competent clinical evidence usually accepted to indicate the 
time of existence or inception of disease, to include 
determinations with respect to intercurrent injury or 
disease.  

The April 2004 VA examination simply states that the 
veteran's atrial fibrillation is a separate and distinct 
entity, and cannot be related to his time as a prisoner of 
war.  However, this report does not include any discussion of 
an alternative etiology for the veteran's current heart 
disease.  This report identifies the actual onset of 
arrhythmias to be approximately 1970, at a time when the 
veteran was only 45 years old.  Of course, when initially 
manifested, this arrhythmia was essentially a nondisabling 
abnormality deserving of clinical notation, but not resulting 
in any identifiable disability or adverse symptoms.  
Nonetheless, this atrial fibrillation appears to be the 
etiological origin of the veteran's later transient ischemic 
attacks, a possible myocardial infarction, and most recently 
mild congestive heart failure. 

The more recent September 2005 VA examination of the heart 
simply comments that the veteran's atrial fibrillation is a 
relatively common phenomenon of the "over 60" age group, 
and typically a function of the aging process, yet the 
veteran in this case was found to have atrial fibrillation in 
or around 1970, at or near age 45.  There is no adequate 
discussion in this or the earlier VA examination explaining 
why atrial fibrillation might not be reasonably related to 
the veteran's wartime POW experiences.  Aside from ordinary 
aging, which is not a compelling argument when the initial 
atrial fibrillation abnormality is noted for the veteran at 
age 45, there is also no persuasive discussion in either 
opinion regarding intercurrent injury or disease, or other 
post-service causation.  

There is a presumption of service connection established by 
law and regulation for the benefit of former POWs for 
arrhythmia (atrial fibrillation), myocardial infarction, and 
congestive heart failure.  This presumption may be rebutted 
by affirmative evidence to the contrary requiring 
determinations relative to the effect of intercurrent injury 
or disease.  The Board does not find that either or both of 
these VA examination reports constitute adequate affirmative 
evidence to the contrary sufficient to rebut the presumption 
of service connection for the veteran's current heart 
disease.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to service connection for atrial fibrillation 
with mild congestive heart failure is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


